Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-21-00087-CV

                         POST OAK CLEAN GREEN, INC., and
                        Texas Commission on Environmental Quality,
                                       Appellants

                                              v.

      GUADALUPE COUNTY GROUNDWATER CONSERVATION DISTRICT,
                            Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 19-1245-CV-C
                        Honorable W.C. Kirkendall, Judge Presiding

       BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order denying
appellants’ pleas to the jurisdiction is REVERSED, and judgment is RENDERED dismissing the
appellee’s lawsuit.

       It is ORDERED that each party shall bear their own costs of appeal.

        The motion for rehearing filed by Appellee Guadalupe County Groundwater Conservation
District is DENIED.

       SIGNED October 12, 2022.


                                               _________________________________
                                               Liza A. Rodriguez, Justice